DATE 11/17/2015
                                                                                        FILED IN
                                                                                 1st COURT OF APPEALS
                                      NOTICE OF APPEALS                              HOUSTON, TEXAS
                                ASSIGNMENT OF COURT OF APPEALS
                                                                                 11/17/2015 4:40:50 PM
TO:      1ST COURT OF APPEALS                                                    CHRISTOPHER A. PRINE
                                                                                          Clerk


From:    Deputy Clerk: DUANE C. GILMORE
         Chris Daniel, District Clerk
         Harris County, T E X A S



CAUSE: 2014-19704 TRIAL COURT NO: 61ST              DUE DATE: 12/15/2015

VOLUME       PAGE         OR   IMAGE #:67481462

ATTORNEY: VESTA T. ARMSTRONG TBN/PRO SE#: 798240

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE FIRST COURT OF APPEALS

DATE ORDER SIGNED: 10/16/2015

REQUEST TRANSCRIPT DATE FILED             N/A

NOTICE OF APPEAL DATE FILED: 11/15/2015
NOTICE OF APPEAL PREVIOUSLY FILED? N
NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED:       YES        NO     IMAGED FILED:               YES           NO
NOTES: Codes: BC, C, OA

                                                CHRIS DANIEL
                                                Harris County, District Clerk


                                                By: /s/DUANE C. GILMORE
                                                       DUANE C. GILMORE, Deputy

BC      NOTICE OF APPEAL FILED
BG      NOTICE OF APPEAL FILED – GOVERNMENT
C       JUDGMENT BEING APPEALED
D-      ACCELERATED APPEAL
OA      NO CLERK’S RECORD REQUEST FILED
O       CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA      AMENDED NOTICE OF APPEAL
Harris County (JWEB) Justice Applications (INT6510)                                                                                                               Page 1 of 1
 JWEB        INT        65.10         CIVIL SYSTEM│CIVIL CASE INTAKE│GENERAL PARTY INQUIRY                                       INT65.10        GILMORE, DUANE   NOVEMBER 17, 2015




          (8) CONNECTION(S) FOUND.


        CASE NUM:           201419704              PJN:                       TRANS NUM:                      CURRENT COURT:   61         PUB:   Please Select

        CASE TYPE:          PERSONAL INJURY-AUTO                                       CASE STATUS:       DISPOSED (FINAL)

        STYLE:              SOTO, JUAN                                                 VS                 EFURD, JARED


                                                                       **** INACTIVE PARTIES ****

                 PJN        PER/CONN          COC         BAR           PERSON NAME                                            PTY STAT      ASSOC.


                        00008
                          NO - 0001          DEF                      SHORTY JR, EDWIN M                                                    PRO-SE
                                                                                                                                             ATTY

                        00007 - 0001         PLT      00798240        MENJIVAR, KEYRI (INDIVIDUALLY AND AS NEXT FRIEND OF KENDRIC
                                                                                                                              ARMSTRONG,
                                                                                                                                  MENJIVAR)VESTA TAMORA

                        00006 - 0001         PLT      00798240        ULLOA-SIALLOS, JOSE                                                   ARMSTRONG, VESTA TAMORA

                        00005 - 0001         AGT                      WESCO INSURANCE COMPANY BY SERVING ITS REGISTERED AGENT BARRY D

                        00004 - 0001         DEF                      WESCO INSURANCE COMPANY

                        00003 - 0001         DEF                      EFURD, JAMES

                        00002 - 0001         DEF      24013118        EFURD, JARED                                                          MAYER, ZACHARY THOMAS

                        00001 - 0001         PLT      00798240        SOTO, JUAN                                                            ARMSTRONG, VESTA TAMORA




     Submit Query       1      Total Pages     Submit Query          Submit Query       1             Submit Query   Submit Query    Records Per-Page   20


            ATY INQ                       ACT UPDT                       SERV ISSU              DOCU INQ                CASE SUMM INQ            PTY ADDR

            ATY SUB                       MUL ATY SUB                    ATY W/DRAWL            PTY W/DRAWL


    Harris County Information Technology Center (ITC) Justice Applications




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx?GV_CASE_NUM=201419704                                                                                       11/17/2015